Opinion issued January 24, 2013




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-00449-CR
                                   ____________

               VANIECIA LASHELLA CHARGOIS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                        Trial Court Cause No. 10-09183


                          MEMORANDUM OPINION

      Appellant, Vaniecia Lashella Chargois, pleaded guilty to the felony offense

of aggravated assault, with an agreed recommendation from the State that

adjudication be deferred, that appellant be placed on community supervision for 5

years, and that appellant pay a $500 fine.        The trial court followed the
recommendation, deferred adjudication, placed appellant on community supervision

for 5 years, and ordered that appellant pay a $500 fine. Subsequently, the State

moved to adjudicate. Appellant pleaded “true” to three of the State’s allegations,

and the trial court found the allegations true, found appellant guilty, and assessed

punishment at 20 years’ confinement. The trial court’s certified that appellant has

the right to appeal. Appellant timely filed a notice of appeal.

      Appellant’s appointed appellate counsel has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

that therefore the appeal is without merit and is frivolous. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has informed us that he has delivered a copy of the brief to appellant

and informed her of her right to examine the appellate record and to file a response.


                                          2
See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008). Appellant has

not filed a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether appeal is wholly

frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (same); Mitchell,
193 S.W.3d at 155 (reviewing court determines whether arguable grounds exist by

reviewing entire record). An appellant may challenge a holding that there are no

arguable grounds for appeal by filing a petition for discretionary review in the Court

of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney David Barlow must immediately send the notice required by

Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that she may, on her own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3
Clerk of this Court. See TEX. R. APP. P. 6.5(c). Any other pending motions are

dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4